Citation Nr: 0213464	
Decision Date: 10/02/02    Archive Date: 10/10/02	

DOCKET NO.  02-04 252	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.

2.  Entitlement to service connection for a chronic left hip 
disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
the postoperative residuals of left knee arthrotomy, with 
chondromalacia patella and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
June 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January and February 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  A chronic right knee disorder, including osteoarthritis 
of the right knee, is not shown to have been present in 
service, or for a number of years thereafter, nor is it in 
any way causally related to a service-connected disability.

2.  A chronic left hip disorder, including osteoarthritis of 
the left hip, is not shown to have been present in service, 
or for a number of years thereafter, nor is it in any way 
causally related to a service-connected disability.

3.  The veteran's service-connected postoperative residuals 
of left knee arthrotomy, with chondromalacia patella and 
degenerative joint disease, are currently productive of no 
more than moderate impairment, with a range of motion from -
10 to 160 degrees, accompanied by pain.
CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
the right knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001). 

2.  A chronic left hip disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
the left hip be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

3.  Chronic right knee and/or left hip disabilities are not 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 1991 and Supp. 2002); 38 C.F.R. § 3.310(a) 
(2001).

4.  An evaluation in excess of 20 percent for the 
postoperative residuals of left knee arthrotomy, with 
chondromalacia patella and degenerative joint disease, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59 and Part 4, Codes 5257, 5261 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and its 
implementing regulations, as that law and those regulations 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the claimant 
in the development of all facts pertinent to his claims.  To 
that end, the veteran has been scheduled for VA examinations, 
and medical opinions have been obtained.  Moreover, in 
correspondence of August 2001, the veteran was informed of 
the VA's obligations under the new act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case. 

Factual Background

During the course of inservice outpatient treatment in 
June 1973, the veteran reported that he had felt his right 
knee "pop to the side," and then return to place.  He was 
given a daily appointment for strengthening exercises of the 
right quadriceps muscle, but did not return.  Accordingly, he 
was discharged to duty.  

A service separation examination dated in May 1974 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of right knee or left hip 
disabilities.  Upon the veteran's separation from service, 
his musculoskeletal system was within normal limits, and no 
pertinent diagnoses were noted.  

A VA outpatient treatment record dated in March 2001 showed 
that the veteran complained of left knee pain, which had 
become progressively worse, radiating to his groin and hip.  
On physical examination, there was no evidence of any obvious 
deformity or effusion.  The veteran's left knee was stable to 
medial and lateral stress.  There was no evidence of 
tenderness, or of significant varus or valgus deformity, nor 
was there evidence of excessive pronation in either lower 
extremity.  At the time of examination, there was no 
associated symptoms of warmth, redness, or edema of the knee.  
Size, contour, and muscular development were within normal 
limits and symmetrical.  Muscle strength was appropriate, and 
equal bilaterally.  Range of motion measurements showed 
flexion from 0 to 140 degrees, with extension from 0 to full 
extension.  Range of motion was described as normal, without 
instability.  

During a June 2001 VA outpatient visit, the veteran 
complained of left knee pain, over the medial joint line and 
with varus stress.  VA X-ray film of the knees revealed 
minimal degenerative changes and some tracking changes with 
the patella.  

In August 2001, a VA orthopedic examination was accomplished.  
The veteran complained of right knee and left hip pain, "due 
to his left knee degenerative joint disease."  The veteran 
was status post a partial meniscectomy in his left knee, with 
multiple past surgical procedures, including arthroscopic 
debridement.  He complained of increased pain in the front 
and back of his left knee, which he described as sharp and 
constant.  His pain was worse with any extended prolonged 
walking, standing, or bending over.  He reported that his 
knees would sometimes buckle.  He complained of left hip 
pain, which he attributed to putting more weight on his right 
lower extremity.  The pain in his left hip was constant, and 
sometimes radiated down to his groin.  Her experienced 
increasing right knee pain, which he attributed to his 
compensating for his left knee condition.

On physical examination, the veteran walked without any 
obvious limping or antalgic gait.  While at the time of 
examination, he utilized bilateral hinged knee braces, he did 
not use any assistive walking or orthotic devices.  

Examination of the veteran's left knee showed no evidence of 
any gross swelling, increased redness, or warmth.  There was 
positive crepitus on flexion and extension, with a range of 
motion from -10 degrees of extension to 160 degrees of 
flexion.  The knee was tender on the inferior patellar 
tendon, as well as at the medial and lateral joint lines, and 
in the posterior knee region.  There was some tenderness to 
palpation of the medial tibial plateau.  The patellofemoral 
extensor mechanism was stable and intact, with no obvious 
gross lateral tracking of the patella on extension.  There 
was discomfort with lateral and medial subluxation of the 
patella.  McMurray's test was negative, as were the anterior 
and posterior drawer tests.  Lachman's test was similarly 
negative, and the veteran showed no discomfort in the medial 
joint line with the valgus stress test.  There was no 
excessive laxity of the medial and lateral collateral 
ligaments.  Muscle strength was 5/5, with slight atrophy of 
the quadriceps muscle.  The veteran was able to walk on his 
heels and toes without difficulty.  

Examination of the veteran's right knee showed only 
tenderness on palpation of the inferior patellar tendon, with 
no tenderness elsewhere.  There was slight discomfort with 
medial and lateral subluxation of the patella, as well as 
minor muscle atrophy of the quadriceps muscle.  

Examination of the veteran's left hip showed some tenderness 
to palpation of the left posterior superior iliac crest.  
There was increased left hip pain in the supine position with 
the left leg elevated beyond 45 degrees, with pain of a 
similar intensity on straight leg raising in a supine 
position of the right lower extremity.  He was observed to be 
capable of sitting down in his chair without any weakness or 
bracing.  He was similarly able to undress and dress himself 
without pain, grimacing, weakness, or limitation.  

The pertinent diagnoses were minimal degenerative joint 
disease of the bilateral knees, with the left knee status 
post medial meniscectomy; and subjective pain of the left 
hip, with no evidence of arthritic changes on plane films.  

In correspondence of August 2001, the veteran was informed of 
the various provisions of the Veterans Claims Assistance Act 
of 2000.  

In November 2001, the veteran's claims file was reviewed by a 
VA orthopedic specialist in order to provide an opinion 
regarding the nature and etiology of the veteran's right knee 
and left hip conditions.  It was noted that the veteran's 
claims folder contained records of prior treatments and 
examinations, as well as the results of a recent compensation 
and pension examination, and certain imaging studies.  The 
pertinent diagnoses noted after review of the veteran's file 
were degenerative osteoarthritis following prior medial 
meniscectomy of the left knee; and bilateral lateral patellar 
subluxation of the knees.  Degenerative osteoarthritis, in 
particular, of the medial compartment of the veteran's left 
knee, was felt to be secondary to a previous injury, with 
medial meniscectomy, and subsequent development of 
degenerative arthritis.  Pain in the veteran's left knee, it 
was noted, had been medial, while pain in the right knee had 
been anterior. 

In the opinion of the examiner, based upon the medical data, 
the veteran's right knee pain was secondary to patellar 
malalignment and subluxation.  Additionally noted was that 
the veteran's patella subluxation was present bilaterally, 
though, on radiographic examination, somewhat greater on the 
right than the left.  Accordingly, the veteran's right knee 
pain was secondary to patellar subluxation, and any 
degenerative changes which might be secondary to that 
subluxation.  In the opinion of the examiner, it was "not 
likely" that the veteran's service-connected left knee had 
caused his patellar subluxation, nor did it result in 
anterior knee pain.  Rather, the veteran's right anterior 
knee pain was secondary to patellar subluxation, which was 
"developmental."  

The examiner noted that the veteran's chart did not suggest 
any specific loss of motion, or abnormal radiographic 
findings related to his left hip.  Rather, the subjective 
complaints referable to his left hip were first noted in 
August 2001.  The examiner opined that there was no 
suggestion that the left hip pain was ongoing, or present 
prior to August 2001.  Nor did he feel that the subjective 
complaints of left hip pain were specifically secondary to 
arthritic disease of the left knee.  

A private workman's compensation record dated in 
February 2002 is significant for a description of 
degenerative joint disease (arthritis) of the left knee, as 
well as various right knee and hip problems.  

VA outpatient treatment records covering the period from 
September 2001 to February 2002 show treatment during that 
time for various orthopedic problems, including the veteran's 
left knee. 

During the course of a hearing before a traveling member of 
the Board in June 2002, the veteran offered testimony 
regarding the current severity of his service-connected left 
knee disability, as well as the nature and etiology of his 
current right knee and left hip problems.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 2002).  Moreover, where a veteran served 90 days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
connection may additionally be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  Finally, 
where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic right knee or left hip disabilities.  
While in June 1973, during the veteran's period of active 
service, he was heard to complain of right knee dislocation, 
the veteran failed to report for quadriceps strengthening 
exercises which had been scheduled for him, and was therefore 
discharged to duty.  At the time of the veteran's service 
separation examination in May 1974, there was no evidence of 
either right knee or left hip disabilities, and no pertinent 
diagnoses were noted.  In point of fact, the veteran voiced 
no complaints regarding either his left hip or right knee for 
many years following his discharge from active service.  

The veteran argues that, as a result of his service-connected 
left knee condition, he has developed chronic problems with 
his left hip and right knee.  However, following an in-depth 
review of the veteran's entire claims folder in 
November 2001, a VA orthopedic specialist was of the opinion 
that neither the veteran's right knee nor left hip problems 
were the result of his service-connected left knee 
disability.  Under such circumstances, the Board is unable to 
reasonably associate the veteran's current right knee or left 
hip pathologies, first demonstrated many years after service 
discharge, with any incident or incidents of his active 
service.  Nor has it been demonstrated that the veteran's 
right knee and left hip problems are in any way the result of 
his service-connected left knee disability.  Accordingly, the 
veteran's claims must be denied. 

Turning to the issue of an increased evaluation for the 
postoperative residuals of left knee arthrotomy, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 38 C.F.R. 
Part 4 (2001). 

In evaluating the severity of a particular disability, it is 
essential to consider it's history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regarding the veteran's claim for increase, a 20 percent 
evaluation is warranted where there is evidence of moderate 
impairment of the knee, including recurrent subluxation or 
lateral instability.  An increase to, 30 percent evaluation 
would require demonstrated evidence of severe impairment, 
including recurrent subluxation or lateral instability.  
38 C.F.R. Part 4, Code 5257 (2001).  

In the alternative, a 20 percent evaluation may be assigned 
where there is a limitation of flexion due to a 
service-connected knee disability to 30 degrees.  A 
30 percent evaluation, on that same basis, would require 
demonstrated evidence of flexion limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260 (2001).  

In similar fashion, a 20 percent evaluation for a 
service-connected knee disability would be in order where 
there is a limitation of extension of the leg to 15 degrees; 
a 30 percent evaluation would require demonstrated evidence 
of extension limited to 20 degrees.  38 C.F.R. Part 4, 
Code 5261 (2001).

In the present case, as of the time of the aforementioned 
orthopedic examination in August 2001, the veteran was 
lacking only 10 degrees of extension of his left knee.  
Flexion was to 160 degrees, with no evidence of gross 
swelling, or any increased redness or warmth.  While at the 
time of examination, there was some evidence of tenderness to 
palpation, the veteran's patellofemoral extensor mechanism 
was stable and intact, and both McMurray's and Lachman's 
tests were negative.  Muscle strength was 5/5, with only 
slight atrophy of the quadriceps muscle.  

Of some significance is the fact that, on VA outpatient 
treatment in 2001, the veteran's left knee was stable to both 
medial and lateral stress.  Range of motion was described as 
normal, and there was no evidence of instability.

Based on the aforementioned, the Board is of the opinion that 
the 20 percent evaluation currently in effect is appropriate, 
and that an increased rating is not warranted.  This is to 
say that the veteran's service-connected left knee disability 
is currently productive of no more than moderate impairment.  
At present, there is no evidence that the veteran exhibits a 
limitation of flexion or extension, or severe left knee 
impairment sufficient to warrant the assignment of an 
increased rating.  Nor is there evidence of left knee 
instability sufficient to warrant such a rating.  
Accordingly, the veteran's claim must be denied.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned member of the Board in 
June 2002.  Such testimony, while informative, is regrettably 
not probative when taken in conjunction with the entire 
objective evidence currently on file.  The Board does not 
doubt the sincerity of the veteran's statements.  Those 
statements, however, in and of themselves, do not provide a 
persuasive basis for a grant of the benefits sought in light 
of the evidence as a whole.  


ORDER

Service connection for a chronic right knee disorder is 
denied. 

Service connection for a chronic left hip disorder is denied.  

An evaluation in excess of 20 percent for the postoperative 
residuals of left knee arthrotomy, with chondromalacia 
patella and degenerative joint disease, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

